Citation Nr: 1212844	
Decision Date: 04/09/12    Archive Date: 04/19/12

DOCKET NO.  09-31 675	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, Pennsylvania


THE ISSUES

1.  Entitlement to a compensable disability evaluation for sensorimotor neuropathy of the right lower extremity prior to January 23, 2008.

2.  Entitlement to a compensable disability evaluation for sensorimotor neuropathy of the left lower extremity prior to January 23, 2008.

3.  Entitlement to a compensable disability evaluation for a benign right hand tremor prior to January 23, 2008.


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

L.M. Yasui, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1967 to June 1971 and from April 1981 to December 2000.

This appeal arose before the Board of Veterans' Appeals (Board) from a May 2003 RO rating decision, which, inter alia, continued separate noncompensable evaluations for sensorimotor neuropathy of the left and right lower extremities and for a right hand tremor, effective January 1, 2001.  

Historically, in May 2004, the Veteran filed a notice of disagreement (NOD), and a statement of the case (SOC) was issued in December 2005.  In February 2006, the Veteran filed a VA Form 9, Appeal to Board of Veterans' Appeals.

In August 2006, the Veteran testified before the undersigned in Washington, D.C.  A transcript of that hearing is of record.  The Board remanded the aforementioned increased rating claims, the only issues perfected for appeal, for additional development in August 2007.  

In a February 2008 rating decision issued in May 2008, the Veteran was granted separate 20 percent ratings for neuropathy of the left and right lower extremities and for a right hand tremor, effective from January 23, 2008.  The Veteran filed an NOD in June 2008, with regard to the effective dates of the assigned 20 percent ratings granted in the February 2008 decision and issued in May 2008.  

In addition, in his June 2008 NOD, the Veteran indicated that he was satisfied with each of the assigned 20 percent ratings.  As previously discussed in its September 2008 Remand, the Board construed this statement as a withdrawal of his underlying increased rating appeals.  38 C.F.R. § 20.204 (2011).  However, after reviewing the contentions and evidence of record, particularly the Veteran's testimony in the December 2011 Videoconference hearing, the Board finds that the issues on appeal are more appropriately characterized as listed on the title page of this decision.

In September 2008, the Board remanded these matters to the RO via the Appeals Management Center (AMC) in Washington DC. to issue the Veteran an appropriate SOC.  That action completed, the matter has properly been returned to the Board for appellate consideration.  See Stegall v. West, 11 Vet. App. 268 (1998).

The Veteran testified again in a Videoconference hearing before the undersigned, dated December 2011.  A copy of the hearing transcript is associated with the claims file.

In evaluating this case, the Board has not only reviewed the Veteran's physical claims file, but has also reviewed the Veteran's file on the "Virtual VA" system to ensure a complete assessment of the evidence.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

In an August 2007 decision, the Board remanded the issues of entitlement to an increased evaluation for bilateral lower extremity sensorimotor neuropathy and entitlement to an increased evaluation for a right hand tremor.  At that time, the Board noted that the February 2003 VA examination report stated that neurological examination and nerve conduction tests were performed, adding, "Check the attached fax fwdd documentation (2 pages)."  No such report appeared in the claims file.  

As such, the Board's August 2007 Remand directives, in pertinent part, instructed the RO to request all records of neurological examination and nerve conduction testing performed during the February 2003 VA examination.  See 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c) (VA is required to make reasonable efforts to help a claimant obtain records relevant to his claim, whether or not the records are in Federal custody).

Pursuant to the August 2007 Board Remand, on two separate occasions, on August 13, 2007, the AMC requested the records identified in the Remand and indicated on the request, "Sent password-protected e-mail."  However, no reply followed the requests, and there is no negative response associated with the claims file.  Indeed, the neurological examination and nerve conduction testing results from the February 2003 VA examination remain absent from the record.

Therefore, while the Board regrets any further additional delay in adjudication of the Veteran's claims, the Board finds that these claims must be remanded again in order to substantially comply with the Board's August 2007 instructions.

Accordingly, the case is REMANDED for the following action:

1. Request all records of neurological examination and nerve conduction testing performed in conjunction with the February 2003 VA examination.  Associate the records with the claims file.  If the records no longer exist or are otherwise unavailable, their unavailability must be documented in the claims file.

2. Then, the RO should review the claims folder and ensure that the foregoing development actions have been conducted and completed in full.

If any development is incomplete, appropriate corrective action is to be implemented.  38 C.F.R. § 4.2 (2011); see also Stegall v. West, 11 Vet. App. 268 (1998).

3. When the development requested has been completed, and the RO has ensured compliance with the requested actions, this case should again be reviewed by the RO on the basis of the additional evidence.

If the benefit sought is not granted, the Veteran should be furnished a Supplemental Statement of the Case, and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This appeal must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).


_________________________________________________
A. C. MACKENZIE
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


